Exhibit 10.2

 

AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON SEPTEMBER 17, 2018

 

THIS AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON September 17, 2018,
(the “Amendment”) is made effective as of March 19, 2019 (the “Effective Date”),
by and between NUO THERAPUETICS, INC., a Delaware corporation (the “Company”),
and EMA Financial, LLC, a Delaware limited liability company (the “Holder”)
(each the Company and the Holder a “Party” and collectively the “Parties”).

 

BACKGROUND

 

A.     WHEREAS, The Company and Holder are the parties to that certain
securities purchase agreement (the “SPA”) dated September 17, 2018 pursuant to
which the Company issued to Holder a convertible note on even date, in the
original principal amount of $175,000.00 (the “Note”); and

 

B.     WHEREAS, in accordance with the terms of Section 1.8 of the Note the
Company may prepay the Note until March 17, 2019 (the “Prepayment Termination
Date”), with no prepayment permitted thereafter; and

 

C.     WHEREAS, the Parties desire to amend the Note as set forth expressly
below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.     As of the Effective Date of this Amendment if: (i) no Event of Default
(as defined under the Note) shall have occurred; (ii) there is no breach of any
of the terms of this Amendment; (iii) the Company wires the amount of $17,500 to
the Holder in accordance with the wire transfer instructions attached hereto as
Exhibit A no later than end of business day March 20, 2019 (“Payment Deadline”);
then: (a) the Prepayment Termination Date shall be April 30, 2019, provided that
any prepayment of the Note prior to or on this new Prepayment Termination Date
shall be subject to the last applicable Prepayment Factor (which is 145% of the
outstanding balance of the Note) as set forth in the Note; and (b) the Holder
shall refrain from exercising its right to convert the Note until April 30,
2019, provided however, in the event that the Company and all other holders of
convertible debt do not as of the date hereof also agree in a signed writing in
the same form and substance as the terms contained in this Amendment,
specifically, agreeing to extend the period that Company is permitted to prepay
its other convertible notes by at least 44 days, and/or the other noteholders
fail to agree in a signed writing to refrain from exercising their conversion
rights under their respective outstanding convertible notes by at least 44 days
then this Amendment shall be null and void.

 

2.     Upon the: (i) occurrence of an Event of Default (as defined in the Note),
or (ii) Company’s breach of any provision or representation in this Amendment
this Amendment shall be null and void and the Holder shall automatically,
immediately and without further action be entitled to all its rights,
privileges, and preferences under the Note.

 

3.     This Amendment shall be deemed part of but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect.

 

4.     This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which together shall be deemed to be one and the same agreement. Any
signature transmitted by facsimile, e-mail, or other electronic means shall be
deemed to be an original signature.

 

 

[Signature page to follow]

 

1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Nuo Therapeutics

 

By: /s/ David Jorden

Name: David E. Jorden

Title: CEO

EMA Financial, LLC

 

By: /s/ Jamie Beitler

Name: Jamie Beitler

Title: Authorized Signatory

 

2